336 F.2d 801
ZEBCO COMPANY, Appellant,v.The UNITED STATES of America, Appellee.
No. 7544.
United States Court of Appeals Tenth Circuit.
October 9, 1964.

Robert L. McGowen, Tulsa, Okl. (John S. Athens, Tulsa, Okl., was with him on the brief), for appellant.
J. Edward Shillingburg, Washington, D. C. (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson and I. Henry Kutz, Attys., Dept. of Justice, Washington, D. C., and John M. Imel, U. S. Atty., of counsel, were with him on the brief), for appellee.
Before PICKETT, LEWIS and HILL, Circuit Judges.
PER CURIAM.


1
This is an action instituted by the taxpayer Zebco Company to recover for an alleged overpayment of Federal Manufacturers Excise Taxes levied under 26 U. S.C. (I.R.C.1954) § 4161. Taxpayer's right to recover was dependent upon the correctness of its claim that a removable spool, upon which a fishing line was wound, was not an integral part of, nor an accessory to, a fishing reel manufactured and sold by taxpayer; and, that taxpayer had not collected the subject taxes from the purchasers of the reels. 26 U.S.C. (I.R.C.1954) § 6416. The trial court found against taxpayer on both issues and denied recovery.


2
We affirm the judgment for the reasons stated in the trial court's opinion. 218 F.Supp. 441. Both issues are essentially questions of fact and the trial court's findings are not clearly erroneous and support its judgment. The statement of the trial court that the fishing line is an accessory to the reel is erroneous but does not affect the validity of the judgment.